Honorable Vernon Betz State Representative, 3rd District Route 1, Box 27 Trenton, Missouri 64683
Dear Representative Betz:
This letter is in response to your question asking as follows:
         "1.  Can a county court under Section 49.265, RSMo, or any other section, set the daily hours during which the county clerk is required to keep his office open?
         "2.  Does the county clerk have authority during hours when his office is closed to the general public to admit persons into his office and let them cast absentee ballots and refuse to admit the general public to his office during such hours when members of the general public wish to vote absentee ballots in his office at such time?"
We understand that you are referring to a third class county.
After a diligent review of the statutes of this state and Missouri court holdings, we find nothing that would prohibit the county clerk from opening his office at hours after the close of general business hours for the purpose of allowing voters to cast absentee ballots. In view of the importance of the right to vote, we are doubtful that a court would restrict the county clerk from providing such services to the voters in the absence of a clear statutory prohibition. As we indicated, we find no such prohibition.
With respect to your second question, it is our view that if the county clerk opens his office for such purposes after the close of business hours he may not limit the services offered to certain persons or segments of the voters, but must offer the same service to such other absentee voters who present themselves at that time and also request the right to vote. Obviously, the county clerk is a public officer and he conducts a public office. It is contrary to public policy to allow such a clerk to show favoritism to certain voters to the exclusion of the other voters.
In reaching these conclusions we point out that we do not have a particular and concise set of facts before us. What we have said are general statements expressing our views on the subject.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General